June 01, 2007


Mr. J. Arnold Aguilar
Law Office of J. Arnold Aguilar
1200 Central Boulevard, Suite H-2
Brownsville, TX 78520
Mr. Miguel A. Pruneda Jr.
THE PRUNEDA LAW FIRM, P.L.L.C.
P.O. Box 1664
Pharr, TX 78577

RE:   Case Number:  06-0516
      Court of Appeals Number:  13-05-00509-CV
      Trial Court Number:  CL,43,466-D

Style:      CITY OF ELSA, TEXAS
      v.
      M.A.L., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Mr. J. D.       |
|   |Salinas III     |